Exhibit 10.(e)(e)

 

INTERTAN, INC.

 

DEFERRED COMPENSATION PLAN

 

May 1, 2003

 

PLAN AGREEMENT

 

To: EAN G. DAOUST

 

The Organization and Compensation Committee of the Board of Directors of
InterTAN, Inc. (the “Committee”) has selected you to participate in the Deferred
Compensation Plan (the “Plan”), a copy of which is furnished to you herewith.

 

Your participation in the Plan is voluntary and conditioned upon your acceptance
of this Plan Agreement in the manner provided below, by which it shall be agreed
between us as follows:

 

  1)   Your participation in the Plan and the rights accruing to you and your
designated Beneficiary(ies) thereunder shall be in all respects subject to the
terms and conditions of the Plan, the full text of which, and as it may be from
time to time amended, is incorporated herein by reference. You agree to be bound
by the terms and provisions of the Plan, and specifically, but without
limitation, to the noncompetition provisions set forth in Section 5.5 of the
Plan.

 

  2)   For the purpose of determining the amount of benefits payable by
InterTAN, Inc. (“InterTAN”) under the Plan, it is agreed and stipulated that
your Plan Benefit Amount is Cdn. $1,257,500. At the end of the Plan Agreement is
an Addendum, which from time to time may be used to alter the Plan Benefit
Amount as defined in the Plan by filling in the changed amount of the Plan
Benefit Amount, by dating such change, and by InterTAN and you executing such
Addendum.

 

  3)   You acknowledge receipt of a Beneficiary Designation Form furnished you
herewith and agree that upon your acceptance and return of this Plan Agreement
as provided below, you will deliver such form completed as therein required.

 

If you desire to participate in the Plan, please accept and return the enclosed
copy of this letter, together with your completed Beneficiary Designation Form,
to Jeffrey A. Losch, on or before thirty (30) days from the date hereof,
whereupon you shall become a Participant in the Plan according and subject to
the terms thereof. If you do not accept and return such copy within the above
time period, then we will assume that you have voluntarily elected not to
participate in the Plan.

 

Yours very truly,

INTERTAN, INC.

By:

 

/s/ Brian E. Levy            

--------------------------------------------------------------------------------

   

Brian E. Levy, President & Chief Executive Officer

 

ACCEPTED THIS 8th day of May, 2003.

/s/ Ean G. Daoust

--------------------------------------------------------------------------------

Ean G. Daoust